USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 5/6/2021

 

 

UNITED STATES OF AMERICA,

~against- 1:19-cr-784-GHW

JORGE CASTILLO, . ORDER
Defendant.

 

GREGORY H. WOODS, District Judge:
After a jury trial that began on April 26, 2021, Defendant Jorge Castillo was found guilty of
conspitacy to commit mail fraud under Count One of the Indictment in this case. After the jury
| returned its verdict, the Court heard proffers from the defendant and the United States. The Court
did not find clear and convincing evidence that Mr. Castillo is not likely to flee.

Accordingly, Mr. Castillo’s pre-trial release is REVOKED and he is remanded to the custody
of the United States Marshals Service.

SO ORDERED.

Dated: May 6, 2021

New York, New York A t
— \\\ oe
GREGORY, Hs WOODS

United States District Judge

 
